Citation Nr: 0520146	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-14 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the right knee (formally evaluated as internal 
derangement of the right knee), rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
April 1946 and from January 1951 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

For the reason discussed below, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

In his June 2000 substantive appeal (VA Form 9), the veteran 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is commonly 
referred to as a travel Board hearing.  Hearings were 
scheduled in March 2001 and again in September 2002, but the 
veteran was unable to attend either due to medical reasons.  
See 38 C.F.R. §§ 20.703, 20.704 (2004).  

Subsequently, the veteran also failed to appear for his 
videoconference hearing scheduled for February 2005.  But 
after showing good cause for failing to appear for that 
videoconference hearing, the RO rescheduled it for May 2005.

Before the May 2005 videoconference hearing was held, 
however, the veteran cancelled it and indicated he prefers, 
instead, to wait for a future visit by a Member of the Board 
(Veterans Law Judge) to have a travel Board hearing.  
So he must be placed on the travel Board hearing docket.  
38 C.F.R. § 20.700(a); 20.704 (2004).



Accordingly, this case is REMANDED to the RO for the 
following:

Schedule the veteran for a travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of the hearing.  Put a copy of this 
letter in the claims file.  If, for 
whatever reason, he decides that he no 
longer wants this type of hearing before 
a VLJ (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

